Citation Nr: 0515185	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the ankles.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that reopened claims for service connection for 
bilateral pes planus and for mild bilateral degenerative 
joint disease of the ankles; the RO then denied the claims on 
the merits.  The veteran and his wife testified before the 
Board at a hearing held at the RO in March 2005.  The Board 
notes that the veteran underwent a left below-the-knee 
amputation in 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

In light of testimony at the March 2005 hearing, additional 
development is needed.

Initially, the Board notes that the RO originally denied 
service connection for degenerative joint disease of the 
ankles and bilateral pes planus in March 1992 and February 
1999 rating decisions.  Since the veteran did not appeal 
either of these decisions, they became final and could be 
reopened only upon the receipt of new and material evidence.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2004).  In the March 2002 rating 
decision now on appeal, the RO reopened both of the claims.  
The Board concurs with the reopening of these claims based on 
the receipt of the requisite "new and material evidence."  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  
Therefore, the appeal properly is for service connection for 
both of these issues.  

The veteran testified at the March 2005 Board hearing that he 
worked for the United States Postal Service (USPS) from about 
1972, soon after separation from service.  On VA examination 
in June 2001, he stated that he was initially "given a 
sitting job so he would not have to walk or climb stairs."  
In an unrelated claim from October 1999, he indicated that he 
stopped working at the USPS in July 1999 and that he had been 
receiving USPS disability benefits since August 1999.  He 
testified before the Board that he had "a case accepted 
through the postal service of my feet condition and they 
agreed that I damaged them working there, too."  Any records 
concerning the veteran's USPS employment and his disability 
claim are relevant to the instant appeal.  On remand, the RO 
should attempt to obtain these records.  

The veteran also testified that his first post-service 
medical treatment was in the late 1980s.  He subsequently 
stated that he first saw VA physicians in or about 1990.  
Review of the claims folder reveals records of treatment by 
A. Manohar, M.D., in July and October 1991.  However, this 
doctor has also written that he started treating the veteran 
in the late 1980s.  The first record of VA treatment is in 
July 1999.  (The claims folder includes records of earlier VA 
examinations, but not of earlier VA treatment).  On remand, 
the RO should advise the veteran of the evidence of record, 
described above, and ask that he clarify whether there are 
additional relevant private or VA medical records that should 
be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain, from 
the appropriate sources, records 
associated with the veteran's employment 
with the U.S. Postal Service and with his 
disability claim made in or about July 
1999.  The request should include any 
disability decision and supporting 
documentation and medical evidence, 
including any work profiles prepared in 
connection with such disability decision.  
If no such information exists, a reply to 
that effect is required and should be 
associated with the claims folder.  

2.  The RO should advise the veteran that 
the earliest record of private medical 
care is in July and October 1991 by A. 
Manohar, M.D.; and that the earliest 
record of VA treatment is in July 1999.  
The RO should ask the veteran to indicate 
if this information accurately reflects 
his relevant treatment history.  If not, 
the RO should ask the veteran to identify 
the location and approximate date of any 
other relevant treatment and to complete 
any requisite authorization forms to 
obtain records.  The RO should obtain 
records of any other relevant VA and 
private medical records that the veteran 
identifies.      

3.  Thereafter, the RO should 
readjudicate the claims for service 
connection for degenerative joint 
disease of the ankles and for bilateral 
pes planus.  If the RO's decision on 
either claim remains adverse to the 
veteran, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and the 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The case 
must be treated expeditiously; cases remanded by the Board 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


